— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lawrence, J.), rendered November 2, 1981, as amended November 13, 1981, convicting him of robbery in the first degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Judgment, as amended, affirmed.
The defendant’s contention that the court erred in refusing his request to charge the jury as to petit larceny as a lesser included offense of robbery in the first degree is without merit. Under no reasonable view of the evidence could the jury have found that the defendant committed petit larceny without having also committed robbery in the first degree as charged. The court therefore correctly refused to charge the lesser crime (see, CPL 300.50 [1]; People v Glover, 57 NY2d 61). The defendant’s remaining contention has been reviewed and is likewise without merit. Bracken, J. P., Rubin, Kunzeman and Kooper, JJ., concur.